Citation Nr: 1750220	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-06 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for a bronchial or respiratory disorder (claimed as a lung condition).

3.  Entitlement to service connection for radiculopathy of the left lower extremity.

4.  Entitlement to service connection for the residuals of a traumatic brain injury.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to an increased rating in excess of 20 percent for lumbar spine degenerative disc disease prior to July 2, 2014, and a rating in excess of 40 percent thereafter.

8.  Entitlement to an increased rating in excess of 20 percent for chronic dislocation of the right shoulder.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, as well as May 2012 and August 2013 rating decisions from the VA RO in New Orleans, Louisiana.  

The Veteran presented sworn testimony at a hearing before one of the undersigned Veterans Law Judges in July 2015.  In June 2017, he gave testimony at a second hearing before another of the undersigned Veterans Law Judges.  Transcripts of both hearings are of record.  At the June 2017 hearing, the Veteran waived his right to testify before a third Veterans Law Judge pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011) (a veteran must be provided the opportunity to testify before all members of a Board panel deciding the case).  See June 2017 Hr'g Tr. at 3.

The issue of entitlement to an effective date prior to October 13, 2011, for service connection for a major depressive disorder is addressed in a separate decision under a separate docket number.  

The issues of entitlement to: an increased rating for lumbar spine degenerative disc disease and chronic right shoulder dislocation; service connection for a respiratory disorder, left lower extremity radiculopathy, traumatic brain injury, headaches, and sleep apnea; and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's erectile dysfunction is at least as likely as not related to an injury sustained during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for erectile dysfunction is warranted.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  In this case, the evidence shows that the Veteran has had erectile dysfunction throughout the appeal period.  See November 2016 VA Examination Report.  His service treatment records show that during service he sustained injury to the penis requiring surgery.  See August 11, 1978 Service Treatment Record.  In November 2016, a VA examiner opined that the Veteran's erectile dysfunction is at least as likely as not related to the in-service injury and subsequent surgery.  This opinion is based on a review of the Veteran's relevant medical history, and the Board finds the opinion highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, all three elements necessary to establish service connection have been met.  


ORDER

Service connection for erectile dysfunction is granted.


REMAND

In March 2016, the Board remanded the issues set forth on the title page for further development.  Since then, the U.S. Court of Appeals for Veteran's Claims (the Court) has issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, the Board finds that new VA examinations should be provided addressing the Veteran's lumbar spine degenerative disc disease and chronic right shoulder dislocation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, an addendum opinion should be obtained in connection with the Veteran's respiratory disorder claim.  In the March 2016 Remand, the Board noted that the Veteran reported experiencing respiratory symptoms, including pleurisy, during the appeal period.   His VA medical records show treatment for various respiratory conditions.  See Hearing Tr. at 15; see also January 2011, December 2011, April 2012, June 2012, February 2013, May 2013 and June 2014 VA Medical Records.  The Board directed that the examiner should identify all respiratory disorders found to be present at any point during the appeal period (from 2012 to the present) and provide an etiology opinion for each identified disorder.  The November 2016 VA examiner did not address any of the Veteran's respiratory symptoms during the appeal period, instead finding that he did not have a respiratory disorder at the time of the examination.  Thus, an addendum opinion should be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Finally, a review of the claims file shows that a Supplemental Statement of the Case was not issued addressing the additional evidence obtained since the March 2016 remand.  Thus, the Board finds that the remaining issues on appeal must be remanded to afford the Veteran his due process right to initial AOJ consideration of this evidence.  See 38 C.F.R. § 19.31(c) (the agency of original jurisdiction will issue a Supplemental Statement of the Case if it develops the evidence pursuant to a Board remand); see also Stegall, 11 Vet. App. 268. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from August 2016 to the present and ask the Veteran to identify any non-VA medical records he would like to have considered in connection with the appeal.  The Board notes that the Veteran has previously treated at the New Orleans VA Medical Center.

2.  After completing directive (1), schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his lumbar spine and right shoulder disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all lumbar spine and right shoulder pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (in the case of the right shoulder).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing directive (1), obtain an addendum opinion addressing the nature and etiology of any respiratory disorder found to be present during the appeal period. The entire claims file must be reviewed by the examiner.  

Following a review of the claims file, the examiner should identify all respiratory disorders found to be present at any point during the appeal period (from 2012 to the present).  For each identified disorder, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder (a) had its onset in service or is related to an injury or disease incurred in service; (b) is caused by one or more of the Veteran's service-connected disabilities; or (c) is aggravated by one or more of his service-connected disabilities.  

If any opinion requested above cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.  If any of the claims on appeal remain denied, furnish the Veteran with a Supplemental Statement of the Case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
          NATHANIEL J. DOAN		MICHAEL J. SKALTSOUNIS
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                                __________________________________
	C. CRAWFORD
	Veterans Law Judge
	Board of Veterans' Appeals



Department of Veterans Affairs


